DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/11/2021 has been entered and fully considered by the examiner. claims 1-7, and 11-20 are amended. Claims 1-20 are currently pending in the application with claims 1 being the independent claim.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 11/11/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (U.S. Publication No. 2010/0108896) hereinafter “Surti” in view of Majewski et al. (U.S. Publication No. 2010/0074399) hereinafter “Majewski” and Li et al. (U.S. Pub. No. 2017/0164915) hereinafter “Li”. 
Regarding claim 1, Surti discloses a time-of-flight positron emission tomography (TOFPET) assembly [TOFPET device of Surti, see abstract] for detecting lesions of a breast of a subject [TPFPET device of Surti includes a PET scanner configured to detect small lesions in the breast; see [0046] and last 8 lines of [0089] of Surti], wherein said subject is anatomically defined 5with a median plane and chest wall-coronal plane [it is inherent that any subject can be anatomically defined by a median plane and chest wall-coronal plane], said assembly comprising:
 a first detector array having a first detector segment [see [0050] of Surti disclosing detector arrays]; wherein said first detector segment is configured to be located anterior to the subject [see FIG. 1a of Surti]
wherein said first detector segment includes: 
a first scintillator [see [0010] and [0043] disclosing that the detector array comprises of a scintillator] for placement toward a target of the first breast [see [0044] and [0054] and claim 22 of Surti disclosing placement of the scintillators in close proximity of the target], said first scintillator having a top edge configured to be aligned closest to and at least partially surrounding10 the first breast [see FIG. 12B; the top edge of the scintillator sits next to the skin of the subject (i.e. closest to the subject) and the internal side of the scintillator ring which is the detection surface is aligned surrounding the breast and closest to it]; 
wherein said first detector segment is configured to acquire tracer emission signals from the target of the respective said first breast with a timing resolution of less than about 600 ps [see abstract and [0009] of Surti];  
15a processor that receives the acquired tracer emission signals and converts the signals into a three dimensional, tomographic image reconstruction;[see [0050], last 3 lines and claim 1 or Surti]
 wherein said first detector array is configured having said at least first detector segment in a first ring defining a first face substantially spanning across the first ring [segments 1, and 3 of the detector array; see FIG. 1A-1C and [0055]]; said first ring is configured to at least partially surround the first breast and said face of ring tilted to offset the chest wall-coronal plane of the subject [see FIG. 1A; the detector ring surrounds the breast and it is offset with respect to the chest coronal plane]; and  20one of said top edge of one of said first detector segments is above the chest wall- coronal plane of the subject in the posterior direction [see FIG. 12 of Surti]
Surti does not expressly disclose simultaneously detecting lesions of both of a first breast and a second breast of a subject,  a second detector array having a second detector segment, wherein said second detector segment is configured to be located anterior to the subject. wherein the second detector segment includes: a second scintillator for placement toward a target of the respective said second breast, said second scintillator having a top ege generally closest to the subject, and a detection surface wall configured to be aligned closest to and partially surrounding the second breast. a second photomultiplier, located opposite said second scintillator, and a second readout, respectively, connected to said second photomultiplier, wherein said second detector segment is configured to acquire tracer emission signals from the target of the respective said second breast with a timing resolution of less than about 600ps. the processor representing the simultaneously detection of lesions of both of the first breast and the second breast of the subject, wherein the said second detector array is configured having said second detector segment in a second ring defining a second face substantially spanning across the second ring respectively, wherein the second ring is configured to be at least partially surround the second breast and said second face of said second ring being tilted offset the chest wall corneal plane of the subject; and wherein the said top edge of said second detector segment is above chest wall coronal plane of the subject in a posterior direction.
Majewski, directed towards a breast PET detector arranged in a ring to image tissue of the breast [see abstract of Majewski] further discloses a photomultiplier tube [position sensitive photo multiplier tube 32; see [0081] and FIG. 2] opposite the scintillator [see FIG. 2; the PMT 32 Is opposite scintillator 30] and a readout connected to the photomultiplier.[readout 39 is connected to PMT 32; see FIG. 2]
Li, directed towards PET imaging of both breasts [see abstract of Li] further discloses simultaneously detecting lesions of both of a first and a second breast of a subject [see FIG. 19 and [0143] of Li disclosing simultaneously imaging of both breasts] and a second detector array; second detector[see [0126] of Li] array comprising a second scintillator [see [0017] of Li] second photomultiplier [see [0126] of Li] and a second readout respectively [see [0193] of Li], thereby representing the simultaneously detection of lesions of both the first breast and the second breast of the subject. [see [0143] of Li]
Surti as modified by Majewski and Li discloses the claimed invention except for the duplicating of all the features of the first detector in the second detector as recited above. It would have been obvious to one having ordinary skill int eh art at the time the invention was made to duplicate all the elements of the first detector and include them for the second detector (i.e. make the second detector array havea second detector segment, wherein said second detector segment is configured to be located anterior to the subject. wherein the second detector segment includes: a second scintillator for placement toward a target of the respective said second breast, said second scintillator having a top edge generally closest to the subject, and a detection surface wall configured to be aligned closest to and partially surrounding the second breast. a second photomultiplier, located opposite said second scintillator, and a second readout, respectively, connected to said second photomultiplier, wherein said second detector segment is configured to acquire tracer emission signals from the target of the respective said second breast with a timing resolution of less than about 600ps. the processor representing the simultaneously detection of lesions of both of the first breast and the second breast of the subject, wherein the said second detector array is configured having said second detector segment in a second ring defining a second face substantially spanning across the second ring respectively, wherein the second ring is configured to be at least partially surround the second breast and said second face of said second ring being tilted offset the chest wall corneal plane of the subject; and wherein the said top edge of said second detector segment is above chest wall coronal plane of the subject in a posterior direction) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and include a photomultiplier tube opposite the scintillator and a readout connected to the photomultiplier tube according to the teachings of Majewski in order for the detector ring to properly sense and direct the detected information to the processor.[see [0081] of Majewski]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and simultaneously detect lesions of both of a first and a second breast of a subject and a second detector array; second detector array comprising a second scintillator second photomultiplier and a second readout respectively thereby representing the simultaneously detection of lesions of both the first breast and the second breast of the subject according to the teachings of Li in order to save time and perform simultaneous detection of both breasts at the same time 
Regarding claim 2, Surti discloses the TOFPET assembly [see rejection of claim 1 above].
Surti does not disclose a first and second slant imaging light guide extending from said scintillator to said photo multiplier.  
Majewski further discloses a slant imaging light guide [slant light guide 34; see [0081] and FIG. 2] extending from said scintillator to said photo multiplier.[see FIG. 2; the light guide 34 is between the scintillator 30 and PMT 32]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and include a slant imaging light guide from said scintillator to said photomultiplier tube according to the teachings of Majewski in order to better image the dead spots close to the skin of the subject [see [0009] of Majewski]
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of invention to duplicate the features of the first detector including a second slant imaging light guide extending from said scintillator the second photomultiplier since it has been held that duplicating parts of an invention requires only routine skill in the art. St Regis Paper Co. V. Bemis Co, 193 USPQ 8.
Regarding claim 8, Surti further discloses that said timing resolution is in the range of one of the following ranges:  15about 100 ps to about 300 ps [see [0051] of Surti the time resolution is about 300ps]; about 150 ps to about 250 ps. about 200 ps to about 300 ps; or about 250 ps to about 300 ps.  
Regarding claim 9, Surti further discloses that 20said timing resolution is in the range of: about 300 to about 600 ps;[see [0051] of Surti; the time resolution is about 300ps];
Regarding claim 10, Surti further disclose that said timing resolution is in the range of one of the following ranges:  25about 300 ps to about 400 ps [see [0051] of Surti; the time resolution is about 300ps]; about 500 ps to about 600 ps; about 400 ps to about 500 ps; or about 400 ps to about 600 ps.  
Regarding claim 11, Surti further discloses 30a table for receiving the subject in the prone position, said table including a downward extending aperture for receiving first breast of the subject. [see [0021] and FIG. 11B] 
Surti does not disclose receiving the second breast of the subject in prone position, wherein said table includes a downward extending aperture for receiving the second breast of the subject. 
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the aperture of Surti and include a second aperture for receiving the second breast of the subject since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Regarding claim 12, Surti further discloses that said first scintillator comprises scintillator crystals. [see [0010] of Surti] 
Surti does not disclose that the second scintillator comprises scintillator crystals.
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the second scintillator of Surti and make it comprise of scintillator crystals since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Regarding claim 13, Surti further discloses said scintillator crystals 5comprises at least one of any combination of the following: LSO (lutetium orthosilicate) [see [0010] of Surti], LYSO (Lutetium Yttrium Orthosilicate) [see [0010] of Surti],, LuAP, LFS, GSO (Gadolinium oxyorthosilicate), GYSO (gadolinium-yttrium oxyorthosilicate), BGO (Bismuth Germanate), NaI(Tl) (Sodium Iodide), LaBr3 (Lanthanum Bromide), or Cerium-doped lutetium yttrium oxyorthosilicate.  
Regarding claim 14, Surti further discloses that said detector array occupies about 5/6 of a space defining the ring around the breast. [see [0028] discloses a full ring detector with occupies about 5/6 of the space (a full ring detector occupies 6/6 of the space)] 
Surti does not disclose that the second detector array occupies about 5/6 of a space defining the ring around the breast.
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to the detector array of Surti and add a second detector and make it occupy about 5/6 of a space defining the ring around the breast since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Regarding claim 15, Surti further discloses that said first detector array occupies about 15 2/3 of a first space defining the first ring around the first breast.[see [0009], last 6 lines, and [0014] and FIG. 4 of Surti] 
Surti does not disclose that the second detector array occupies about 2/3 of a second space defining said second ring around the second breast.
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to the detector array of Surti and make the second detector array occupy about 2/3 of a second space defining the second ring since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Regarding claim 16, Surti further discloses that said first detector array occupies 50% of a first space defining the first ring around the first breast [see [0009] last 6 lines, and [0014] and Fig. 4 of Surti].  
Surti does not discloses that the second detector array occupies 50% of the second space defining the second ring around the second breast.
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to the detector array of Surti and make the second detector array occupy 50%  of a second space defining the second ring since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Regarding claim 17, Surti further discloses that 20said first ring is circular [see FIG. 4 of Surti], elliptical, irregular, or a regular polygon with four equal sides.  
Surti does not disclose that the second ring is circular, elliptical, irregular, or a regular polygon with four equal
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to the detector array of Surti and make the second detector ring circular as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Regarding claim 18, Surti further discloses that said detector array comprises separate detector segments [see FIG. 1A-C; the detector segments 1 and 3] that are either: 25asymmetrically distributed about a space defining the ring around the breast [see FIGS. 1A-C]; or symmetrically distributed about a space defining the ring around the breast.[see FIG. 1D of Surti]  
Regarding claim 19, Surti discloses the TOFPET assembly of claim 1 [see rejection of claim 1 above].
Surti however, does not disclose a photomultiplier tube.
Majewski further discloses that said photomultiplier includes at 30least one of the following: a standard square photomultiplier  a standard round photomultiplier, a multi-element photomultiplier [see [0089] of Majewsky discloses a 2” square multi-element PMT],a position sensitive flat panel photomultiplier [See [0088] of Majewsky], a position sensitive microchannel plate based photomultiplier, a large size avalanche photodiode with resistive readout, and a silicon photomultiplier array.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and include a photomultiplier tube that is a multi-element photomultiplier or a position sensitive flat panel photomultiplier according to the teachings of Majewski in order for the detector ring to properly sense and direct the detected information to the processor.[see [0081] of Majewski]
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to the detector array of Surti and make the second detector ring comprise of a photomultiplier tube as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.
Regarding claim 20, Surti further discloses one of said top edge of one of said detector segments is at least partially under the arm pit of the subject [see FIG. 17; the detectors top edge of the detector is under the armpit of the subject] 
Surti does not disclose that the second detector segment has a second top edge and that the second top edge of said second detector segment is configured to be partially under the second armpit of the subject.
Hower, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to the detector array of Surti and make the second detector ring comprise of a second top edge which is configured to be partially under the second arm pit of the subject as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co, v. Bemis Co. 193, USPQ 8.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (U.S. Publication No. 2010/0108896) hereinafter “Surti” in view of Majewski et al. (U.S. Publication No. 2010/0074399) hereinafter “Majewski” and Li et al. (U.S. Pub. No. 2017/0164915) hereinafter “Li” as applied to claim 1 above, and further in view of Wainer et al. (U.S. Publication No. 2003/0197127) hereinafter “Wainer”.
Regarding claim 3, Surti as modified by Majewski and Li discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski and Li however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 80 degrees.   
Wainer, directed towards imaging the breast with high efficiency [see abstract of Wainer] discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 80 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. axis 104) is 30 degrees which is within the specified range]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 10 degrees to about 80 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 
Regarding claim 4, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 30 degrees to about 60 degrees.   
Wainer further discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 30 degrees to about 60 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degrees which is within the specified range]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 30 degrees to about 60 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 
Regarding claim 5, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 40 degrees to about 50 degrees.   
Wainer, further that angle between the face of the ring and the chest wall-coronal plane is in the range of about 40 degrees to about 50 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degree which is “about” the same range. Further [0017] disclose that various other tilt angles can be used as well.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 40 degrees to about 50 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 
Regarding claim 6, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 45 degrees.   
Wainer, directed towards imaging the breast with high efficiency [see abstract of Wainer] discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 45 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degrees which is within the specified range]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 10 degrees to about 45 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 
Regarding claim 7, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 45 degrees to about 70 degrees.   
Wainer, directed towards imaging the breast with high efficiency [see abstract of Wainer] discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 45 degrees to about 70 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degree which is “about” the same range. Further [0017] disclose that various other tilt angles can be used as well.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 45 degrees to about 70 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793